KAHN, J,
concurring in part and dissenting in part.
I concur in the affirmance of this appeal. I do not, however, concur with the court’s addition of the notation “without prejudice to appellant’s right to file a motion for belated appeal.” Nothing appears in appellant’s Rule 3.850 motion to suggest that she timely requested her lawyer to take an appeal from her sentence after a guilty plea. On the other hand, the transcripts attached by the trial court clearly established that appellant was fully advised of her right to an appeal and of her right to have a lawyer appointed for that purpose.